                           Case 1:19-cr-00819-VM Document 59 Filed 08/16/21 Page 1 of 4
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                                    RT                                                              
                                       Southern District
                                     __________  DistrictofofNew   York
                                                              __________
                                                      )
              UNITED STATES OF AMERICA                )       JUDGMENT IN A CRIMINAL CASE
                          v.                          )
                                                      )
                     -26(6$1726                              Case Number: &5
                                                      )
                                                      )       USM Number: 
                                                      )
                                                      )        *HRUJH0HKUL]%DUFKLQL-U 6DPLGK-DOHP*XKD
                                                      )       Defendant’s Attorney
THE DEFENDANT:
G
✔ pleaded guilty to count(s)          RI&5

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
 86&                  &RQVSLUDF\ WR'LVWULEXWH+HURLQ                                                            

  E  $



       The defendant is sentenced as provided in pages 2 through                        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G
✔ Count(s)       DOOUHPDLQLQJ                          G is      G
                                                                  ✔ are dismissed

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                          +RQRUDEOH9LFWRU0DUUHUR86'-
                                                                         Name and Title of Judge


                                                                          
                                                                         Date
Case 1:19-cr-00819-VM Document 59 Filed 08/16/21 Page 2 of 4
Case 1:19-cr-00819-VM Document 59 Filed 08/16/21 Page 3 of 4
Case 1:19-cr-00819-VM Document 59 Filed 08/16/21 Page 4 of 4
